Citation Nr: 0836722	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  02-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of fractures of the left and right rami 
of mandible and left zygoma, including partial paresthesia, 
left maxilla, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in July 2006.  
A transcript of this hearing is associated with the veteran's 
claims folder.

The case was remanded by the Board to the RO, via the Appeals 
Management Center (AMC) in October 2004 and October 2006 for 
additional development of the record.

A March 2008 letter from the veteran mentions a need to have 
knee replacement surgery, which he believes is directly 
related to his service-connected disabilities.  He also 
believes this impacts his TDIU claim.  Attached VA medical 
records seem to indicate knee surgery was scheduled for May 
2008.  This March 2008 letter is referred to the RO for 
appropriate action, if any.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran asserts that an increased rating for the service-
connected residuals of fractures of the left and right rami 
of mandible and left zygoma, including partial paresthesia, 
left maxilla, is warranted.

The veteran appeared for a VA dental examination in February 
2008 for the specific purpose of assessing the current 
nature, extent, and severity of the service-connected 
residuals of fractures of the left and right rami of mandible 
and left zygoma.  The examiner was to specifically indicate 
whether the pertinent symptomatology involved a cranial 
nerve, and if so, the particular nerve(s) should be 
identified along with the branch.  Additionally, the examiner 
was to opine as to whether any paralysis thereof is 
incomplete or complete; and exactly what functions and 
sensations are involved as a result.  The examiner's report, 
however, specifically stated that the he was unable to 
determine which cranial nerve was involved and that the 
veteran needed to be seen by a neurologist.  The record does 
not reflect that the veteran was ever seen by a neurologist 
who could provide the required nerve findings.  

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2007).  Therefore, the Board finds 
that a contemporaneous and thorough VA neurological 
examination should be conducted to determine the current 
severity of the veteran's service-connected residuals of 
fractures of the left and right rami of mandible and left 
zygoma, including symptomatology involving a cranial nerve.  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The Board notes that the TDIU issue is inextricably 
intertwined with the above described increased rating issue.  
Thus, the veteran's TDIU claim must be deferred pending the 
outcome of his other claim.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  The determination of disability ratings for 
each service-connected disability is an integral part of the 
evaluation of a TDIU claim.

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2007).  Unfortunately, 
the record does not contain a full medical opinion as to 
whether the veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of all of his 
current service-connected disabilities.  

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the veteran's service-connected disability disabilities.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the AMC/RO should take corrective action.  Id.  

The medical records, at present, do not contain an adequate 
opinion whether the veteran is unemployable as the result of 
all of his service-connected disabilities as opposed to his 
nonservice-connected disabilities.  While there is a July 
2005 examination report that indicates the veteran is suited 
for sedentary employment, it is over three years old and does 
not include an evaluation of all of his service-connected 
disabilities, including the veteran's residuals of fractures 
of the left and right rami of mandible and left zygoma, 
including partial paresthesia, left maxilla.  There are no 
examination reports of record that address the extent of 
functional and industrial impairment or ability to obtain or 
maintain substantially gainful employment due to all of his 
current service-connected disabilities.

The Board notes that the veteran should be provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for residuals of fractures 
of the left and right rami of mandible and 
left zygoma, including partial 
paresthesia, left maxilla, currently 
evaluated as 10 percent disabling.  The 
notice letter must explain that evidence 
is required to demonstrate the worsening 
of the service-connected condition and the 
effect of that worsening on the claimant's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing increased 
compensation.  The veteran should then be 
afforded an appropriate period of time to 
respond. The RO should attempt to obtain 
any additional evidence identified by the 
veteran.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for the 
service-connected right and left mandible 
rami and left zygoma fracture residuals 
with left maxilla partial paresthesia, not 
already associated with the claims file, 
including from VAMC Huntington.

3.  After all available records are 
obtained, schedule the veteran for a VA 
neurological examination to determine the 
current nature, extent and severity of the 
service-connected residuals of a right and 
left rami of mandible and left zygoma with 
partial paresthesia.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
stud(ies).  The examiner should 
specifically indicate whether the 
pertinent symptomatology involves a 
cranial nerve, and if so, the particular 
nerve(s) should be identified along with 
the branch.  Additionally, the examiner 
should opine as to whether any paralysis 
thereof is incomplete or complete; and 
exactly what functions and sensations are 
involved as a result.  The examiner should 
also identify the extent of any sensory, 
and other functional facial symptoms 
involved, including pain, with a specific 
focus by the examiner on quantifying each 
of the problems noted. 

4.  Schedule the veteran for a VA medical 
examination to determine the effect of all 
his current service-connected disabilities 
on his employability.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
veteran's service-connected disabilities.  
The claims file must be made available to 
and thoroughly reviewed by the examiner in 
connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





